Title: To James Madison from Daniel Clark, 16 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


16 November 1803, New Orleans. Encloses copies of three letters to Claiborne, dated 10, 14, and 15 Nov., “written under the idea that he would in all probability be either the Commissioner or one of the Commissioners appointed to take possession of this Country in case of the ratification of the treaty.” “As the Moment of the delivery of the Province approaches, the Hopes fears, and fermentation of the public increase and I am not without anxiety on the subject.” Hopes, once possession is taken, “that nothing might occur to disturb the public tranquility.”
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p.; docketed by Wagner. For enclosures, see n. 1.



   
   In the enclosed 10 Nov. 1803 letter (2 pp.), Clark stated that since writing to Claiborne that morning (see Clark to JM, 10 Nov. 1803, n. 1), he had asked provincial secretary Andrés López Armesto whether the Spanish government would require a request for permission for “a Troop or two of Horse” to cross Spanish territory in company with the U.S. commissioners should they come via Natchez and was told that permission would be required from both Salcedo and Casa Calvo. Clark suggested to Claiborne that the U.S. commissioners would need a house until they could take possession of the government house, as they would be well received and entertained by the French and Spanish agents and would be expected to reciprocate. He offered his assistance in procuring a suitable building. In his 14 Nov. 1803 letter (2 pp.), Clark acknowledged receipt of Claiborne’s 7 Nov. 1803 letter (not found). As a result he had written to Salcedo regarding the establishment of the mail, had received his assent, and would execute the plan until Claiborne could make permanent arrangements. Because of unrest in the community about the imminent transfer, he again suggested that Claiborne bring as large a force as possible. Laussat was touring upriver and would not return “till Thursday or Friday.” Casa Calvo had just returned to the city that day. The levee “which defends the City from inundation has been most scandalously neglected” by the municipal officers in spite of Clark’s entreaties that it be repaired. Consequently “a great Part of it has fallen into the River.” “This Business will be among the first to require the immediate attention of the Commissioner or Commissioners and is of the greatest importance to the Community in general.” In his 15 Nov. 1803 letter (1 p.), Clark enclosed a copy of a handbill (not found) he had a friend make. Five hundred copies were ready to distribute if and when needed, to be added to whatever Claiborne or the commissioners might have to announce, should opposition arise. He suggested that Claiborne have William Dunbar translate the handbill because of the danger to Clark, his friends, and their property in case of discovery. He suspected it would not be necessary to issue the handbill but urged Claiborne to have the commissioners accompanied by “a respectable Force” so as to ensure respect and obedience.


